Citation Nr: 1549659	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for renal cell carcinoma (renal cancer), to include as due to in-service herbicide exposure and to include as due to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse in full remission.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In September 2014, the Board remanded the case for additional development

The issue of entitlement to service connection for bilateral hearing loss was granted by the RO in a February 2015 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the September 2014 remand, the Board directed that a VA examination be conducted to determine the nature and etiology of the Veteran's renal cell carcinoma disability, to include as due to in-service herbicide exposure and to include as due to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse in full remission.  The remand directive specifically asked the VA examiner to opine whether the Veteran's renal cancer was caused or aggravated by his service-connected PTSD with alcohol abuse in full remission and provide a basis for each opinion rendered.  

The December 2014 VA examiner confirmed a diagnosis of neoplasms of the kidney.  The examiner opined that the claimed condition is less likely than not incurred in or aggravated by the claimed in-service injury, event or illness and that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  By way of rationale, the examiner provided that literature review does not show a relationship between posttraumatic stress disorder (PTSD) and renal cell carcinoma (RCC).  However, the examiner opined that "alcohol intake is associated with a protective effect on the risk of RCC in both men and women."  With regards to whether the Veteran's RCC was aggravated by his service-connected PTSD, the examiner was unable to determine the baseline level of severity and stated that the medical evidence is not sufficient to support a determination of severity.  Further, the Veteran's condition has been in remission since 1999.  

Given the December 2014 VA examiner's finding above, a remand is required in order for an addendum opinion to address the relationship between RCC and the associated risk caused by alcohol consumption.  Further the examiner also asked provide a detailed explanation as to the medical evidence that is not available to support a determination for baseline severity.  Finally, the examiner is asked to reference and discuss the January 2013 Public Health Article submitted by the Veteran regarding the development of AL amyloidosis exposed by Agent orange that may affect the kidneys and lower red blood cell count.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2014 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's renal cell carcinoma.  If the examiner who drafted the December 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should be asked to review the claims file. 

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's renal cell carcinoma had its onset or was caused or aggravated (permanently worsened) by any service-connected disability, to specifically include in-service herbicide exposure and PTSD with alcohol consumption in full remission.

Please specifically address (a) the January 2013 Public Health article regarding AL Amyloidosis and Agent Orange, (b) the December 2014 VA examiner's finding that "alcohol intake is associated with a protective effect on the risk of RCC in both men and women" and whether the Veteran's alcohol consumption caused or aggravated his renal cell carcinoma, (c) the December 2014 VA examiner's finding that the medical evidence is insufficient to establish a baseline of severity- please provide a detailed explanation as to what medical evidence would be required to make this determination, and any other relevant information, including the Veteran's lay statements regarding the progression of the disorder and comment on whether the Veteran's statements are sound from a medical standpoint.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer the requested opinion, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




